DETAILED ACTION
Claim(s) 1-28 are presented for examination.
Claims 1, 15, 16 and 28 are amended.
Claims 6 and 21 remain canceled.

Notice of Pre-AIA  or AIA  Status.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	
Continued Examination Under 37 CFR 1.114.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on June 21st, 2022 has been entered.

Priority
As required by M.P.E.P.201.14(c), acknowledgement is made to applicant’s claim for priority based on application(s) PCT/CN2015/072636 submitted on February 10th, 2015.

Response to Arguments
Applicant’s arguments, (see remarks pages 9-16 of 16) filed May 26th, 2022 with respect to rejection of claim(s) 1-5, 7-20 and 22-28 under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Pourahmadi et al. (US 2014/0233466 A1).
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Fang et al. (US 2016/0182203 A1) hereinafter “Fang” in view of Kim et al. (US 2013/0083752 A1) hereinafter “Kim” and in further view of Pourahmadi et al. (US 2014/0233466 A1) hereinafter “Pourahmadi”.

Regarding Claim 1,
	Fang discloses a method for wireless communications by a base station (BS) [see fig(s). 1 & 8: pg. 6, ¶105 lines 1-2, a method performed by an eNodeB “20”], comprising: 
	determining a plurality of ports of a multi-dimensional array of transmit antennas and a number of spatial multiplexed layers for transmission to a plurality of user equipments (UEs) [see fig. 8: Steps “S12” & “S14”, pg. 6, ¶105 lines 1-8, determine how many CRS ports are actually required in the cell with locations for transmission of CRS pre-defined for 4 antenna ports];
	configuring a demodulation reference signal (DMRS) pattern by multiplexing one or both of the layers and the ports in the DMRS pattern [see fig. 8: Steps “S16” & “S18”, pg. 6, ¶105 lines 8-16, configure the CRS that are required in the form of the RS pattern applicable to the number of antenna port(s) needed for CRS; Configure demodulation reference signal (DMRS) in locations of at least one other CRS port, and arrange in the REs of the unused CRS antenna port(s)] using an orthogonal cover code (OCC) and one or more code division multiplexing (CDM) groups [see fig. 6, pg. 3, ¶44 lines 1-2; ¶45 lines 1-4; ¶46 lines 1-11, the DMRS of different layers are orthogonally multiplexed by a combination of Frequency Division Multiplexing (FDM), Time Division Multiplexing (TDM), and/or code division multiplexing (CDM); The DMRS are further organized into Code Division Multiplexing Groups, “CDM Group 1” and “CDM Group 2”]; and 
	transmitting DMRS symbols based on the configured DMRS pattern using the multiplexed layers and the ports [see fig. 8: Step “S20”, pg. 6, ¶105 lines 16-19, transmit a downlink channel including both the CRS of the required antenna port(s), and the DMRS in REs corresponding to the other antenna port(s)].
	Fang does not explicitly teach “providing, to the plurality of UEs, an indication about the configured DMRS pattern using radio resource control (RRC) signaling, wherein the indication comprises multiple bits, and wherein a value of the multiple bit indication indicates whether the configured DMRS pattern is a legacy DMRS pattern or a non-legacy DMRS pattern”.
	However Kim discloses providing [see fig. 6: Step “610”, pg. 8, ¶93 lines 2-4, notify], to the plurality of UEs [see fig. 6: Steps “600” & “610”, pg. 8, ¶93 lines 2-4, to the UE], an indication about the configured DMRS pattern using radio resource control (RRC) signaling [see fig. 6: Step “610”, pg. 8, ¶93 lines 2-4, the UE's CSI-RS configuration determined in step “600” through high-level signaling (i.e. RRC signaling)], wherein the indication comprises multiple bits [see pg. 6, ¶70 lines 2-8; pg. 8, ¶93 lines 2-4, the configuration including an information amount of 9 bits that is notified to the UE using high-level signaling], and wherein a value of the multiple bit indication indicates whether the configured DMRS pattern is a legacy DMRS pattern or a non-legacy DMRS pattern [see pg. 6, ¶70 lines 2-8; pg. 8, ¶93 lines 2-4, In the legacy LTE/LTE-A system, NIDcell of an initial state for a DMRS is a value determined by the UE that receives a synchronization channel for a Primary Synchronization Signal (PSS) and a Secondary Synchronization Signal (SSS) without separate high-level signaling].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “providing, to the plurality of UEs, an indication about the configured DMRS pattern using radio resource control (RRC) signaling, wherein the indication comprises multiple bits, and wherein a value of the multiple bit indication indicates whether the configured DMRS pattern is a legacy DMRS pattern or a non-legacy DMRS pattern” as taught by Kim in the system of Fang for providing the advantage of fewer bits in an initial state being changed [see Kim pg. 4, ¶58 lines 4-6].
	Neither Fang nor Kim explicitly teach wherein the indication “identifies at least the ports in the DMRS pattern”.
	However, Pourahmadi discloses providing [see pg. 9, table “2”, ¶88 lines 1-24, transmit, via DMRS port signaling], to the plurality of UEs [see pg. 9, table “2”, ¶88 lines 1-24, to the UE(s)], an indication about the configured DMRS pattern [see pg. 9, table “2”, ¶88 lines 1-24, a bit “set” in the DCI to indicate transmission on coordinated resources];
	the indication identifies at least the ports in the DMRS pattern [see pg. 9, table “2”, ¶88 lines 1-24, the one “set” bit is interpreted by the UE as an indication that the REs used for port “7” and port “9” will not be used for data transmission, even when total layer is set as “2”].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein the indication “identifies at least the ports in the DMRS pattern” as taught by Pourahmadi in the combined system of Fang and Kim for providing the advantage of avoiding interference between a small cell and the macro cell when a UE is under the coverage of both a small cell and a macro cell [see Pourahmadi pg. 2, ¶29 lines 18-23].	

Regarding Claim 15,
	Fang discloses an apparatus for wireless communications by an eNodeB [see fig. 13, pg. 7, ¶130 lines 1-10, an eNodeB “20”], comprising: 
	at least one processor configured to [see fig. 13, pg. 7, ¶130 lines 1-10, a controller “906” implemented to]: 
	determine a plurality of ports of a multi-dimensional array of transmit antennas and a number of spatial multiplexed layers for transmission to a plurality of user equipments (UEs) [see fig. 8: Steps “S12” & “S14”, pg. 6, ¶105 lines 1-8, determine how many CRS ports are actually required in the cell with locations for transmission of CRS pre-defined for 4 antenna ports], and configure a demodulation reference signal (DMRS) pattern by multiplexing one or both of the layers and the ports in the DMRS pattern [see fig. 8: Steps “S16” & “S18”, pg. 6, ¶105 lines 8-16, configure the CRS that are required in the form of the RS pattern applicable to the number of antenna port(s) needed for CRS; Configure demodulation reference signal (DMRS) in locations of at least one other CRS port, and arrange in the REs of the unused CRS antenna port(s)] using an orthogonal cover code (OCC) and one or more code division multiplexing (CDM) groups [see fig. 6, pg. 3, ¶44 lines 1-2; ¶45 lines 1-4; ¶46 lines 1-11, the DMRS of different layers are orthogonally multiplexed by a combination of Frequency Division Multiplexing (FDM), Time Division Multiplexing (TDM), and/or code division multiplexing (CDM); The DMRS are further organized into Code Division Multiplexing Groups, “CDM Group 1” and “CDM Group 2”]; and 
	a transceiver configured to [see fig. 13, pg. 7, ¶130 lines 1-10, transmitter/receiver unit(s) “904” connected to at least one antenna “902” and implemented to]: 
	transmit DMRS symbols based on the configured DMRS pattern using the multiplexed layers and the ports [see fig. 8: Step “S20”, pg. 6, ¶105 lines 16-19, transmit a downlink channel including both the CRS of the required antenna port(s), and the DMRS in REs corresponding to the other antenna port(s)].
	Fang does not explicitly teach “provide, to the plurality of UEs, an indication about the configured DMRS pattern using radio resource control (RRC) signaling, wherein the indication comprises multiple bits, and wherein a value of the multiple bit indication indicates whether the configured DMRS pattern is a legacy DMRS pattern or a non-legacy DMRS pattern”.
	However Kim discloses provide [see fig. 6: Step “610”, pg. 8, ¶93 lines 2-4, notify], to the plurality of UEs [see fig. 6: Steps “600” & “610”, pg. 8, ¶93 lines 2-4, to the UE], an indication about the configured DMRS pattern using radio resource control (RRC) signaling [see fig. 6: Step “610”, pg. 8, ¶93 lines 2-4, the UE's CSI-RS configuration determined in step “600” through high-level signaling (i.e. RRC signaling)], wherein the indication comprises multiple bits [see pg. 6, ¶70 lines 2-8; pg. 8, ¶93 lines 2-4, the configuration including an information amount of 9 bits that is notified to the UE using high-level signaling], and wherein a value of the multiple bit indication indicates whether the configured DMRS pattern is a legacy DMRS pattern or a non-legacy DMRS pattern [see pg. 6, ¶70 lines 2-8; pg. 8, ¶93 lines 2-4, In the legacy LTE/LTE-A system, NIDcell of an initial state for a DMRS is a value determined by the UE that receives a synchronization channel for a Primary Synchronization Signal (PSS) and a Secondary Synchronization Signal (SSS) without separate high-level signaling].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “provide, to the plurality of UEs, an indication about the configured DMRS pattern using radio resource control (RRC) signaling, wherein the indication comprises multiple bits, and wherein a value of the multiple bit indication indicates whether the configured DMRS pattern is a legacy DMRS pattern or a non-legacy DMRS pattern” as taught by Kim in the system of Fang for providing the advantage of fewer bits in an initial state being changed [see Kim pg. 4, ¶58 lines 4-6].
	Neither Fang nor Kim explicitly teach wherein the indication “identifies at least the ports in the DMRS pattern”.
	However, Pourahmadi discloses providing [see pg. 9, table “2”, ¶88 lines 1-24, transmit, via DMRS port signaling], to the plurality of UEs [see pg. 9, table “2”, ¶88 lines 1-24, to the UE(s)], an indication about the configured DMRS pattern [see pg. 9, table “2”, ¶88 lines 1-24, a “set” bit in the DCI to indicate transmission on coordinated resources];
	the indication identifies at least the ports in the DMRS pattern [see pg. 9, table “2”, ¶88 lines 1-24, the one “set” bit is interpreted by the UE as an indication that the REs used for port “7” and port “9” will not be used for data transmission, even when total layer is set as “2”].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein the indication “identifies at least the ports in the DMRS pattern” as taught by Pourahmadi in the combined system of Fang and Kim for providing the advantage of avoiding interference between a small cell and the macro cell when a UE is under the coverage of both a small cell and a macro cell [see Pourahmadi pg. 2, ¶29 lines 18-23].	

Claims 16 and 28 are rejected under 35 U.S.C. § 103 as being unpatentable over Kim in view of Fang.

Regarding Claim 16,
	Kim discloses a method for wireless communications by a user equipment (UE) [see fig. 7: Step “700”, pg. 8, ¶97 lines 1-6, a UE operation], comprising: 
	receiving [see fig. 7: Step “700”, pg. 8, ¶97 lines 1-6, receive], from a base station (BS) [see fig. 7: Step “700”, pg. 8, ¶97 lines 1-6, from the eNB], a downlink (DL) control signaling indicative of a demodulation reference signal (DMRS) pattern [see fig. 7: Step “700”, pg. 8, ¶97 lines 1-6, the CSI-RS configuration notification for feedback related to a DAS for identifying an initial state of a new scrambling sequence for a PDSCH demodulation reference signal (DMRS)], wherein the indication comprises multiple bits [see pg. 6, ¶70 lines 2-8; pg. 8, ¶93 lines 2-4, the configuration including an information amount of 9 bits that is notified to the UE using high-level signaling], and wherein a value of the multiple bit indication indicates whether the configured DMRS pattern is a legacy DMRS pattern or a non-legacy DMRS pattern [see pg. 6, ¶70 lines 2-8; pg. 8, ¶93 lines 2-4, In the legacy LTE/LTE-A system, NIDcell of an initial state for a DMRS is a value determined by the UE that receives a synchronization channel for a Primary Synchronization Signal (PSS) and a Secondary Synchronization Signal (SSS) without separate high-level signaling]; 
	determining [see fig. 7: Step “710”, pg. 8, ¶98 lines 1-3, determine], based on the DL control signaling [see fig. 7: Step “700”, pg. 8, ¶97 lines 1-6, according to a CSI-RS configuration notification received for identifying an initial state of a new scrambling sequence for a PDSCH demodulation reference signal (DMRS)], ports of a multi-dimensional array of antennas and spatial multiplexed layers for DMRS symbols transmission [see fig. 7: Step “710”, pg. 8, ¶98 lines 1-3, possible DMRS scrambling sequences implicitly by identifying an initial state used for the new scrambling sequence for the PDSCH DMRS]; and 
	receiving the DMRS symbols based on the determination [see fig. 5 & 7: Step “720”, pg. 8, ¶98 lines 1-5, after the UE identifies an initial state used for the new scrambling sequence for the PDSCH DMRS, the DCI “520” is received using a PDCCH or an E-PDCCH].
	Kim does not explicitly teach “one or both of the ports and the layers being multiplexed in the DMRS pattern using an orthogonal cover code (OCC) and one or more code division multiplexing (CDM) groups”.
	However Fang discloses one or both of the ports and the layers being multiplexed in the DMRS pattern [see fig(s). 6 & 8: Steps “S16” & “S18”, pg. 3, ¶44 lines 1-2; ¶45 lines 1-4; ¶46 lines 1-11; pg. 6, ¶105 lines 8-16, configure the CRS that are required in the form of the RS pattern applicable to the number of antenna port(s) needed for CRS; Configure demodulation reference signal (DMRS) in locations of at least one other CRS port, and arrange in the REs of the unused CRS antenna port(s)] using an orthogonal cover code (OCC) and one or more code division multiplexing (CDM) groups [see fig(s). 6 & 8: Steps “S16” & “S18”, pg. 3, ¶44 lines 1-2; ¶45 lines 1-4; ¶46 lines 1-11; pg. 6, ¶105 lines 8-16, the DMRS of different layers are orthogonally multiplexed by a combination of Frequency Division Multiplexing (FDM), Time Division Multiplexing (TDM), and/or code division multiplexing (CDM), and further organized into Code Division Multiplexing Groups, “CDM Group 1” and “CDM Group 2”].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “one or both of the ports and the layers being multiplexed in the DMRS pattern using an orthogonal cover code (OCC) and one or more code division multiplexing (CDM) groups” as taught by Fang in the system of Kim for providing the benefit of being orthogonal to the legacy DMRS patterns therefore not causing any interference [see Fang pg. 4, ¶78 lines 1-3].
	Neither Kim nor Fang explicitly teach wherein the indication “identifies at least ports in the DMRS pattern for DMRS symbol transmission”.
	However, Pourahmadi discloses receiving [see pg. 9, table “2”, ¶88 lines 1-24, receiving], a downlink (DL) control signaling including an indication indicative of a demodulation reference signal (DMRS) pattern [see pg. 9, table “2”, ¶88 lines 1-24, via DMRS port signaling, a “set” bit in the DCI indicating transmission on coordinated resources];
	the indication identifies at least ports in the DMRS pattern for DMRS symbol transmission [see pg. 9, table “2”, ¶88 lines 1-24, the one “set” bit is interpreted by the UE as an indication that the REs used for port “7” and port “9” will not be used for data transmission, even when total layer is set as “2”].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein the indication “identifies at least ports in the DMRS pattern for DMRS symbol transmission” as taught by Pourahmadi in the combined system of Kim and Fang for providing the advantage of avoiding interference between a small cell and the macro cell when a UE is under the coverage of both a small cell and a macro cell [see Pourahmadi pg. 2, ¶29 lines 18-23].	

Regarding Claim 28,
	Kim discloses an apparatus for wireless communications by a user equipment (UE) [see pg. 9, ¶106 lines 1-5, a UE], comprising: 
	a processor configured to [see pg. 9, ¶106 lines 1-5, a processor (or a controller) implemented to]: 
	determine [see fig. 7: Step “710”, pg. 8, ¶98 lines 1-3, determine], based on DL control signaling [see fig. 7: Step “700”, pg. 8, ¶97 lines 1-6, according to a CSI-RS configuration notification received for identifying an initial state of a new scrambling sequence for a PDSCH demodulation reference signal (DMRS)], ports of a multi-dimensional array of antennas and spatial multiplexed layers for DMRS symbols transmission [see fig. 7: Step “710”, pg. 8, ¶98 lines 1-3, possible DMRS scrambling sequences implicitly by identifying an initial state used for the new scrambling sequence for the PDSCH DMRS]; 
	a transceiver configured to [see pg. 3, ¶39 lines 4-9, transmitters and receivers implemented to]: 
	receive [see fig. 7: Step “700”, pg. 8, ¶97 lines 1-6, receive], from a base station [see fig. 7: Step “700”, pg. 8, ¶97 lines 1-6, from the eNB], the downlink (DL) control signaling including an indication indicating a demodulation reference signal (DMRS) pattern [see fig. 7: Step “700”, pg. 8, ¶97 lines 1-6, the CSI-RS configuration notification for feedback related to a DAS for identifying an initial state of a new scrambling sequence for a PDSCH demodulation reference signal (DMRS)], wherein the indication comprises multiple bits [see pg. 6, ¶70 lines 2-8; pg. 8, ¶93 lines 2-4, the configuration including an information amount of 9 bits that is notified to the UE using high-level signaling], and wherein a value of the multiple bit indication indicates whether the configured DMRS pattern is a legacy DMRS pattern or a non-legacy DMRS pattern [see pg. 6, ¶70 lines 2-8; pg. 8, ¶93 lines 2-4, In the legacy LTE/LTE-A system, NIDcell of an initial state for a DMRS is a value determined by the UE that receives a synchronization channel for a Primary Synchronization Signal (PSS) and a Secondary Synchronization Signal (SSS) without separate high-level signaling], and receive the DMRS symbols based on the determination [see fig. 5 & 7: Step “720”, pg. 8, ¶98 lines 1-5, after the UE identifies an initial state used for the new scrambling sequence for the PDSCH DMRS, the DCI “520” is received using a PDCCH or an E-PDCCH].
	Kim does not explicitly teach “one or both of the ports and the layers being multiplexed in an orthogonal DMRS pattern using an orthogonal cover code (OCC) and one or more code division multiplexing (CDM) groups”.
	However Fang discloses one or both of the ports and the layers being multiplexed in an orthogonal DMRS pattern [see fig(s). 6 & 8: Steps “S16” & “S18”, pg. 3, ¶44 lines 1-2; ¶45 lines 1-4; ¶46 lines 1-11; pg. 6, ¶105 lines 8-16, configure the CRS that are required in the form of the RS pattern applicable to the number of antenna port(s) needed for CRS; Configure demodulation reference signal (DMRS) in locations of at least one other CRS port, and arrange in the REs of the unused CRS antenna port(s)] using an orthogonal cover code (OCC) and one or more code division multiplexing (CDM) groups [see fig(s). 6 & 8: Steps “S16” & “S18”, pg. 3, ¶44 lines 1-2; ¶45 lines 1-4; ¶46 lines 1-11; pg. 6, ¶105 lines 8-16, the DMRS of different layers are orthogonally multiplexed by a combination of Frequency Division Multiplexing (FDM), Time Division Multiplexing (TDM), and/or code division multiplexing (CDM), and further organized into Code Division Multiplexing Groups, “CDM Group 1” and “CDM Group 2”].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “one or both of the ports and the layers being multiplexed in an orthogonal DMRS pattern using an orthogonal cover code (OCC) and one or more code division multiplexing (CDM) groups” as taught by Fang in the system of Kim for providing the benefit of being orthogonal to the legacy DMRS patterns therefore not causing any interference [see Fang pg. 4, ¶78 lines 1-3].
	Neither Kim nor Fang explicitly teach wherein the indication “identifies at least ports in the DMRS pattern for DMRS symbol transmission”.
	However, Pourahmadi discloses receiving [see pg. 9, table “2”, ¶88 lines 1-24, receiving], a downlink (DL) control signaling including an indication indicative of a demodulation reference signal (DMRS) pattern [see pg. 9, table “2”, ¶88 lines 1-24, via DMRS port signaling, a “set” bit in the DCI indicating transmission on coordinated resources via DMRS port signaling];
	the indication identifies at least ports in the DMRS pattern for DMRS symbol transmission [see pg. 9, table “2”, ¶88 lines 1-24, the one “set” bit is interpreted by the UE as an indication that the REs used for port “7” and port “9” will not be used for data transmission, even when total layer is set as “2”].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein the indication “identifies at least ports in the DMRS pattern for DMRS symbol transmission” as taught by Pourahmadi in the combined system of Kim and Fang for providing the advantage of avoiding interference between a small cell and the macro cell when a UE is under the coverage of both a small cell and a macro cell [see Pourahmadi pg. 2, ¶29 lines 18-23].	

Claims 4 and 7 are rejected under 35 U.S.C. § 103 as being unpatentable over Fang in view of Kim and in further view of Pourahmadi and Park et al. (US 9,554,381 B2) hereinafter “Park”.

Regarding Claim 4, 
The combined system of Fang, Kim and Pourahmadi discloses the method of claim 1 [see fig(s). 1 & 8: pg. 6, ¶105 lines 1-2, the method performed by an eNodeB “20”].
Neither Fang, Kim nor Pourahmadi explicitly teach “the OCC comprises a length-4 OCC, and the one or more CDM groups comprise a single CDM group allocated to four layers or four ports spanning four noncontiguous resource elements (REs) in time domain”.
However Park discloses the OCC comprises a length-4 OCC (see col. 22, lines (12-15), the number of DMRS ports can be primarily doubled using a length-4 OCC), and 
the one or more CDM groups comprise a single CDM group allocated to four layers or four ports spanning four noncontiguous resource elements (REs) in time domain (see Fig. 18, col. 25, lines (50-58), a length-4 OCC corresponding to 4 DMRS ports in time domain (horizontal axis)).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the OCC comprises a length-4 OCC, and the one or more CDM groups comprise a single CDM group allocated to four layers or four ports spanning four noncontiguous resource elements (REs) in time domain” as taught by Park in the combined system of Fang, Kim and Pourahmadi for reducing base station cost and backhaul network maintenance cost while extending service coverage and improving channel capacity and SINR in next-generation mobile communication systems [see Park col. 2, lines 26-34].

Regarding Claim 7, 
The combined system of Fang, Kim and Pourahmadi discloses the method of claim 1 [see fig(s). 1 & 8: pg. 6, ¶105 lines 1-2, the method performed by an eNodeB “20”].
	Neither Fang, Kim nor Pourahmadi explicitly teach the indication comprises: “first data indicating a type of multiplexing used for a first and a second CDM group; and second data indicating a length of the OCC”.
	However Park discloses the indication comprises: 
first data indicating a type of multiplexing used for a first and a second CDM group (see Fig. 8/9 col. 18, lines 60-65, method for multiplexing DMRS to CDM groups); and
second data indicating a length of the OCC (see col. 3, lines 20-25, second DMRS signal may include applying a length-4 OCC to complex-valued modulation symbol(s)). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the indication comprises: “first data indicating a type of multiplexing used for a first and a second CDM group; and second data indicating a length of the OCC” as taught by Park in the combined system of Fang, Kim and Pourahmadi for reducing base station cost and backhaul network maintenance cost while extending service coverage and improving channel capacity and SINR in next-generation mobile communication systems [see Park col. 2, lines 26-34].

Claims 19 and 22 are rejected under 35 U.S.C. § 103 as being unpatentable over Kim in view of Fang and in further view of Pourahmadi and Park.

Regarding Claim 19, 
The combined system of Kim, Fang and Pourahmadi discloses the method of claim 16 [see fig. 7: Step “700”, pg. 8, ¶97 lines 1-6, the UE operation].
Neither Kim, Fang nor Pourahmadi explicitly teach “the OCC comprises a length-4 OCC, and the one or more CDM groups comprise a single CDM group allocated to four layers or four ports spanning four noncontiguous resource elements (REs) in time domain”.
However Park discloses the OCC comprises a length-4 OCC (see col. 22, lines (12-15) ), the number of DMRS ports can be primarily doubled using a length-4 OCC); and 
the one or more CDM groups comprise a single CDM group allocated to four layers or four ports spanning four noncontiguous resource elements (REs) in time domain. (see Fig. 18, col. 25, lines (50-58), a length-4 OCC corresponding to 4 DMRS ports in time domain (horizontal axis)).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the OCC comprises a length-4 OCC, and the one or more CDM groups comprise a single CDM group allocated to four layers or four ports spanning four noncontiguous resource elements (REs) in time domain” as taught by Park in the combined system of Kim, Fang and Pourahmadi for reducing base station cost and backhaul network maintenance cost while extending service coverage and improving channel capacity and SINR in next-generation mobile communication systems [see Park col. 2, lines 26-34].

Regarding Claim 22, 
The combined system of Kim, Fang and Pourahmadi discloses the method of claim 16 [see fig. 7: Step “700”, pg. 8, ¶97 lines 1-6, the UE operation].
	Neither Kim, Fang nor Pourahmadi explicitly teach the indication comprises: “first data identifying a type of multiplexing used for a first and a second CDM group; and second data identifying a length of the OCC”.
	However Park discloses the indication comprises:
first data identifying a type of multiplexing used for a first and a second CDM group (see Fig. 8/9 col. 18, lines 60-65, method for multiplexing DMRS to CDM groups); and
second data identifying a length of the OCC (see col. 3, lines 20-25, second DMRS signal may include applying a length-4 OCC to complex-valued modulation symbol(s)). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the indication comprises: “first data identifying a type of multiplexing used for a first and a second CDM group; and second data identifying a length of the OCC” as taught by Park in the combined system of Kim, Fang and Pourahmadi for reducing base station cost and backhaul network maintenance cost while extending service coverage and improving channel capacity and SINR in next-generation mobile communication systems [see Park col. 2, lines 26-34].

Claims 3 is rejected under 35 U.S.C § 103 as being unpatentable over Fang in view of Kim and in further view of Pourahmadi, Park and Ko et al. (US 2013/0021991 A1), hereinafter “Ko”

Regarding Claim 3, 
The combined system of Fang, Kim and Pourahmadi discloses the method of claim 1 [see fig(s). 1 & 8: pg. 6, ¶105 lines 1-2, the method performed by an eNodeB “20”].
	Neither Fang, Kim, nor Pourahmadi explicitly teach “the OCC comprises a length-2 OCC; the one or more CDM groups comprise a first CDM group allocated to a first pair of layers or a first pair of ports, and a second CDM group allocated to a second pair of layers or a second pair of ports”.
	However Park discloses the OCC comprises a length-2 OCC (see col. 23, lines (25-28), a single CSI-RS port is distinguished by a length-2 OCC);
the one or more CDM groups comprise a first CDM group allocated to a first pair of layers or a first pair of ports (see Fig. 8, col. 19, lines (1-12), CDM Group 1 allocated to 1st pair of layers or ports), and a second CDM group allocated to a second pair of layers or a second pair of ports (see Fig. 8, col. 19, lines (1-12), CDM Group 2 allocated to 2nd pair of layers or ports).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the OCC comprises a length-2 OCC; the one or more CDM groups comprise a first CDM group allocated to a first pair of layers or a first pair of ports, and a second CDM group allocated to a second pair of layers or a second pair of ports” as taught by Park in the combined system of Fang, Kim, and Pourahmadi for reducing base station cost and backhaul network maintenance cost while extending service coverage and improving channel capacity and SINR in next-generation mobile communication systems [see Park col. 2, lines 26-34].
Although the combined system of Fang, Kim, Pourahmadi and Park discloses an OCC comprised of length-2 and one or more CDM groups as set forth above, Neither Fang, Kim, Pourahmadi nor Park explicitly teach “orthogonal time division multiplexing (TDM) and frequency division multiplexing (FDM) being applied between the first CDM group and second CDM group.” 
However, Ko discloses orthogonal time division multiplexing (TDM) and frequency division multiplexing (FDM) being applied between the first CDM group and second CDM group (see col. 6, ¶ 72 lines (1-4), layers are orthogonal using time division multiplexing (TDM) or frequency division multiplexing (FDM)).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide “orthogonal time division multiplexing (TDM) and frequency division multiplexing (FDM) being applied between the first CDM group and second CDM group” as taught by Ko in the combined system of Fang, Kim, Pourahmadi and Park so that it would support transmission of a maximum of rank-8 radio resources for DRS the layers being multiplexed (see Ko col. 17, ¶ 208 lines (1-11)).

Claims 14 is rejected under 35 U.S.C § 103 as being unpatentable over Fang in view of Kim and in further view of Pourahmadi and Ko et al. (US 2013/0021991 A1), hereinafter “Ko”

Regarding Claim 14, 
The combined system of Fang, Kim and Pourahmadi discloses the method of claim 1 [see fig(s). 1 & 8: pg. 6, ¶105 lines 1-2, the method performed by an eNodeB “20”].
Neither Fang, Kim nor Pourahmadi explicitly teach “scheduling UEs of the plurality of UEs for a plurality of bundled resource blocks (RBs) used for transmitting the DMRS symbols; applying the same precoder to the plurality of bundled RBs; and providing, to the co-scheduled UEs, indication about a size of the plurality of bundled RBs”. 
However, Ko disclsoes scheduling UEs of the plurality of UEs for a plurality of bundled resource blocks (RBs) used for transmitting the DMRS symbols (see col. 19, ¶ 235 lines (4-11), co-scheduling of UE’s in the same RB); applying the same precoder to the plurality of bundled RBs (see col. 6, ¶ 69 lines (3-12), UE specific reference signal is precoded using the same precoder); and providing, to the co-scheduled UEs, indication about a size of the plurality of bundled RBs (see col. 8, ¶ 89 lines (1-14), transmission is performed based on transport block size).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “scheduling UEs of the plurality of UEs for a plurality of bundled resource blocks (RBs) used for transmitting the DMRS symbols; applying the same precoder to the plurality of bundled RBs; and providing, to the co-scheduled UEs, indication about a size of the plurality of bundled RBs” as taught by Ko in the combined system of Fang, Kim and Pourahmadi so that it would allow for interference cancellation by scheduling UE’s in the same physical resource blocks (PRBs) by using the same precoder to permit the precoding matrix to be transparent to the UE and setting a value for the transport block size to indicate if transmission is performed for multiple resource blocks (RBs) by transmitting a downlink signal to a UE in a wireless communication system supporting downlink (MIMO) transmission (see Ko col. 2 , ¶ 12 lines (1-5)).

Claim 18 is rejected under 35 U.S.C § 103 as being unpatentable over Kim in view of Fang and in further view of Pourahmadi, Park and Ko et al. (US 2013/0021991 A1), hereinafter “Ko”

Regarding Claim 18, 
The combined system of Kim, Fang and Pourahmadi discloses the method of claim 16 [see fig. 7: Step “700”, pg. 8, ¶97 lines 1-6, the UE operation].
Neither Kim, Fang nor Pourahmadi explicitly teach “the OCC comprises a length-2 OCC; the one or more CDM groups comprise a first CDM group allocated to a first pair of layers or a first pair of ports, and a second CDM group allocated to a second pair of layers or a second pair of ports”.
However Park discloses the OCC comprises a length-2 OCC (see col. 23, lines (25-28), a single CSI-RS port is distinguished by a length-2 OCC);
the one or more CDM groups comprise a first CDM group allocated to a first pair of layers or a first pair of ports (see Fig. 8, col. 19, lines (1-12), CDM Group 1 allocated to 1st pair of layers or ports), and a second CDM group allocated to a second pair of layers or a second pair of ports (see Fig. 8, col. 19, lines (1-12), CDM Group 2 allocated to 2nd pair of layers or ports).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the OCC comprises a length-2 OCC; the one or more CDM groups comprise a first CDM group allocated to a first pair of layers or a first pair of ports, and a second CDM group allocated to a second pair of layers or a second pair of ports” as taught by Park in the combined system of Kim, Fang and Pourahmadi for reducing base station cost and backhaul network maintenance cost while extending service coverage and improving channel capacity and SINR in next-generation mobile communication systems [see Park col. 2, lines 26-34].
Although the combined system of Kim, Fang, Pourahmadi and Park discloses an OCC comprised of length-2 and one or more CDM groups as set forth above, Neither Kim, Fang, Pourahmadi nor Park explicitly teach “orthogonal time division multiplexing (TDM) and frequency division multiplexing (FDM) being applied between the first CDM group and second CDM group.” 
However, Ko discloses orthogonal time division multiplexing (TDM) and frequency division multiplexing (FDM) being applied between the first CDM group and second CDM group (see col. 6, ¶ 72 lines (1-4), layers are orthogonal using time division multiplexing (TDM) or frequency division multiplexing (FDM)).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide “orthogonal time division multiplexing (TDM) and frequency division multiplexing (FDM) being applied between the first CDM group and second CDM group” as taught by Ko in the combined system of Kim, Fang, Pourahmadi and Park, so that it would support transmission of a maximum of rank-8 radio resources for DRS layers being multiplexed (see Ko col. 17, ¶ 208 lines (1-11)).

Claims 26 and 27 are rejected under 35 U.S.C § 103 as being unpatentable over Kim in view of Fang and in further view of Pourahmadi and Ko et al. (US 2013/0021991 A1), hereinafter “Ko”

Regarding Claim 26, 
The combined system of Kim, Fang and Pourahmadi discloses the method of claim 16 [see fig. 7: Step “700”, pg. 8, ¶97 lines 1-6, the UE operation].
Neither Kim, Fang nor Pourahmadi explicitly teach “processing, based on a same bundling boundary for co-scheduled user equipments (UEs), the DMRS symbols received within a plurality of bundled resource blocks (RBs), wherein the same precoder was used for each port within the plurality of bundled RBs”.
However, Ko from the same field teaches processing, based on the same bundling boundary for co-scheduled user equipments (UEs) (see Fig. 4, col. 4, ¶ 45 lines (9-13), frequency hopping at a slot edge or boundary), the DMRS symbols received within a plurality of bundled resource blocks (RBs) (see col. 19, ¶ 235 lines (4-11), co-scheduling of UE’s in the same RB), wherein the same precoder was used for each port within the plurality of bundled RBs (see col. 6, ¶ 69 lines (3-12), UE specific reference signal is precoded using the same precoder).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “processing, based on the same bundling boundary for co-scheduled user equipments (UEs), the DMRS symbols received within a plurality of bundled resource blocks (RBs), wherein the same precoder was used for each port within the plurality of bundled RBs” as taught by Ko in the combined system of Kim, Fang and Pourahmadi so that it would allow for frequency hopping at a slot edge or boundary for co-scheduled UE’s in the same physical resource block (PRB) by using the same precoder to send data on a downlink channel (see Ko col. 4, ¶ 45 lines (1-13)).

Regarding Claim 27, 
The combined system of Kim, Fang and Pourahmadi discloses the method of claim 16 [see fig. 7: Step “700”, pg. 8, ¶97 lines 1-6, the UE operation].
Neither Kim, Fang nor Pourahmadi explicitly teach “processing, based on a same bundling boundary for co-scheduled user equipments (UEs), the DMRS symbols received within a plurality of bundled resource blocks (RBs), wherein the same precoder was used for each port within the plurality of bundled RBs”.
However, Ko discloses processing, based on a higher layer configured bundling boundary (see col. 4, ¶ 44 lines (11-14), the UE receives data transmission signaled via higher layer signaling), the DMRS symbols received within a plurality of bundled resource blocks (RBs) (see col. 19, ¶ 235 lines (4-11), co-scheduling of UE’s in the same RB), wherein the same precoder was used for each port within the plurality of bundled RBs (see col. 6, ¶ 69 lines (3-12), UE specific reference signal is precoded using the same precoder).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “processing, based on a higher layer configured bundling boundary, the DMRS symbols received within a plurality of bundled resource blocks (RBs), wherein the same precoder was used for each port within the plurality of bundled RBs” as taught by Ko in the combined system of Kim, Fang and Pourahmadi so that it would allow the UE to detect data transmissions based on a higher layer configured bundling boundary (see Ko col. 4, ¶ 44 lines (11-14)).

Claims 9 and 10 are rejected under 35 U.S.C. § 103 as being unpatentable over Fang in view of Kim and in further view of Pourahmadi and Ng.

Regarding Claim 9, 
	The combined system of Fang, Kim and Pourahmadi discloses the method of claim 1 [see fig(s). 1 & 8: pg. 6, ¶105 lines 1-2, the method performed by an eNodeB “20”].
	Neither Fang, Kim nor Pourahmadi explicitly teach “communicating indication about the ports of the multi-dimensional array of transmit antennas and the number of layers for transmitting the DMRS symbols using L1 control signaling on a Physical Downlink Control Channel (PDCCH)”.
	However, Ng discloses communicating indication about the ports of the multi-dimensional array of transmit antennas and the number of layers for transmitting the DMRS symbols using L1 control signaling on a Physical Downlink Control Channel (PDCCH) (see col. 11, lines (45-55), joint encoding of rate matching information with antenna ports and number of layers using a joint code indication).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “communicating indication about the ports of the multi-dimensional array of transmit antennas and the number of layers for transmitting the DMRS symbols using L1 control signaling on a Physical Downlink Control Channel (PDCCH)” as taught by Ng in the combined system of Fang, Kim and Pourahmadi so that only five bits are needed to include the power offset and rate matching information in the indication (see Ng col. 11, lines (59-62)).

Regarding Claim 10, 
	The combined system of Fang, Kim and Pourahmadi discloses the method of claim 1 [see fig(s). 1 & 8: pg. 6, ¶105 lines 1-2, the method performed by an eNodeB “20”].
	Neither Fang, Kim nor Pourahmadi explicitly teach the method, further comprising: “communicating a joint indication of the configured DMRS pattern and the ports of the multi-dimensional array of transmit antennas using L1 control signaling”.
	However, Ng discloses communicating joint indication of the configured DMRS pattern and the ports of the multi-dimensional array of transmit antennas using L1 control signaling (see col. 11, lines (45-55), joint encoding of rate matching information with antenna ports and number of layers using a joint code indication).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “communicating joint indication of the configured DMRS pattern and the ports of the multi-dimensional array of transmit antennas using L1 control signaling” as taught by Ng in the combined system of Fang, Kim and Pourahmadi so that only five bits are needed to include the power offset and rate matching information in the joint indication (see Ng col. 11, lines (59-62)).

Claims 23 and 24 are rejected under 35 U.S.C. § 103 as being unpatentable over Kim in view of Fang and in further view of Pourahmadi and Ng.

Regarding Claim 23, 
The combined system of Kim, Fang and Pourahmadi discloses the method of claim 16 [see fig. 7: Step “700”, pg. 8, ¶97 lines 1-6, the UE operation].
Neither Kim, Fang nor Pourahmadi explicitly teach “receiving an indication about the ports of the multi-dimensional array of antennas and the number of layers for transmitting the DMRS symbols using L1 control signaling on a Physical Downlink Control Channel (PDCCH)”.
	However, Ng from the same field teaches receiving an indication about the ports of the multi-dimensional array of transmit antennas and the number of layers for transmitting the DMRS symbols using L1 control signaling on a Physical Downlink Control Channel (PDCCH) (see col. 11, lines (45-55), joint encoding of rate matching information with antenna ports and number of layers using a joint code indication).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “receiving an indication about the ports of the multi-dimensional array of transmit antennas and the number of layers for transmitting the DMRS symbols using L1 control signaling on a Physical Downlink Control Channel (PDCCH)” as taught by Ng in the combined system of Kim, Fang and Pourahmadi so that only five bits are needed to include the power offset and rate matching information in the indication (see Ng col. 11, lines (59-62)).

Regarding Claim 24, 
The combined system of Kim, Fang and Pourahmadi discloses the method of claim 16 [see fig. 7: Step “700”, pg. 8, ¶97 lines 1-6, the UE operation].
	Neither Kim, Fang nor Pourahmadi explicitly teach “receiving joint indication of the DMRS pattern and the ports of the multi-dimensional array of antennas using L1 control signaling”.
	However, Ng from the same field teaches receiving joint indication of the DMRS pattern and the ports of the multi-dimensional array of transmit antennas using L1 control signaling (see col. 11, lines (45-55), joint encoding of rate matching information with antenna ports and number of layers using a joint code indication).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “receiving joint indication of the DMRS pattern and the ports of the multi-dimensional array of transmit antennas using L1 control signaling” as taught by Ng in the combined system of Kim, Fang and Pourahmadi so that only five bits are needed to include the power offset and rate matching information in the joint indication (see Ng col. 11, lines (59-62)).

Claims 12 and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Fang in view of Kim and in further view of Pourahmadi and Lee et al. (US 9,019,904 B2) hereinafter “Lee”.

Regarding Claim 12, 
	The combined system of Fang, Kim and Pourahmadi discloses the method of claim 1 [see fig(s). 1 & 8: pg. 6, ¶105 lines 1-2, the method performed by an eNodeB “20”].
	Neither Fang, Kim nor Pourahmadi explicitly teach “the OCC comprises a length-4 Walsh code indicated by a sequence {a, b, c, d}, and the method further comprises switching, on the frequency domain, between the OCC and another OCC, wherein the other OCC is a cyclic shift version of the length-4 Walsh code”.
	However, Lee from the same field teaches the OCC comprises a length-4 Walsh code indicated by the sequence {a, b, c, d}, (see Fig. 21, see col. 4 lines (30-44), orthogonal sequence {a, b, c, d}) and the method further comprising switching, on the frequency domain, between the OCC and another OCC, wherein the other OCC is a cyclic shift version of the length-4 Walsh code (see Fig. 21, see col. 21 lines (5-21), cyclic shifting for achieving uniform distribution of OCC).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the OCC comprises a length-4 Walsh code indicated by a sequence {a, b, c, d}, and the method further comprises switching, on the frequency domain, between the OCC and another OCC, wherein the other OCC is a cyclic shift version of the length-4 Walsh code” as taught by Lee in the combined system of Fang, Kim and Pourahmadi so that the OCCs may be uniformly distributed at both an RB level and a DRS OFDM symbol level (see Lee col. 21 lines (5-10)).

Regarding Claim 13, 
	The combined system of Fang, Kim and Pourahmadi discloses the method of claim 1 [see fig(s). 1 & 8: pg. 6, ¶105 lines 1-2, the method performed by an eNodeB “20”].
	Neither Fang, Kim nor Pourahmadi explicitly teach “the other OCC comprises a length-4 Walsh code indicated by a sequence {b, c, d, a}”.
	However, Lee from the same field teaches the other OCC comprising a length-4 Walsh code indicated by the sequence {b, c, d, a} (see Fig. 21, col. 21 lines (5-21), cyclic shifting of the sequence {a, b, c, d} to produce the new sequence {b, c, d, a}).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the other OCC comprises a length-4 Walsh code indicated by a sequence {b, c, d, a}” as taught by Lee in the combined system of Fang, Kim and Pourahmadi so that the OCCs are uniformly distributed at both an RB level and a DRS OFDM symbol level (see Lee col. 21 lines (5-10)).

Allowable Subject Matter
Claims 2, 5, 8, 11, 17, 20 and 25 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication No.: (US 2013/0010836 A1); Sartori et al.; see fig. 8, pg. 5, ¶41.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141. The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUSHIL PARIMAL SAMPAT/Examiner- TC 2400, Art Unit 2469